DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 06, 2022 has been entered.
Response to Amendment
- Claims 1-2 and 4-19 are pending.
- Claims 1-2 and 4-19 are rejected.
 Claim Objections
The claim 16 are objected to because they include reference characters in the parentheses can only be used for drawings but the claim is not using the reference characters to refer to drawing.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claims 1 and 16, recites the following limitation: “plurality of antennas are directional antennas arranged on planes of the ground based vehicle functioning as ground planes, isolating planes, or absorbing planes, the planes being provided on sides of a longitudinal beam extending in a length direction of the ground based vehicle and arranged on the roof of said ground based vehicle” Application specification see ¶0048, structure is formed by a longitudinal beam 12 having generally vertical sides 12 which are made of metal or are metallized and function as a ground plane. Nothing in the specification disclose planes on the beam can be any other of the planes but ground planes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6  and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (Pub. No. US 2017/0214128 A1; published on July 27, 2017) in view of Jamaly (Pub. No. US 2018/0367209 A1) and, further in view of Larsson et al. (WO 2019/074428 A1; hereinafter Larsson).
Regarding claims 1 and 16, Karlsson discloses a wireless communication system for a ground based vehicle, comprising a router connected to a plurality of antennas, wherein: the router is configured to transmit and receive a wireless data communication to and from a stationary communication server outside the ground based vehicle through at least one base station of an exterior mobile network via the plurality of antennas; (See ¶0012, router in the train for receiving and transmitting wireless data communication to and from a stationary communication server outside said train through at least one exterior mobile network via said plurality of antennas; See ¶0016, Window antennas on trains are facing in the right direction towards external base stations) at least one of the plurality of antennas is directed so that its antenna beam covers a laterally directed sector to a first side of the ground based vehicle; (See ¶0050, two modems, A and B are operating on one side of the train, and two other modems, C and D, are operating on the opposite side of the train; four antennas are assigned to each modem; Figure 3b modems a and b covers one side of the train; See ¶0023, pairs of antennas are provided on each side of the train, so that antennas are facing both lateral directions seen from the train direction of travel) and at least another one of the plurality of antennas is directed so that its antenna beam covers a laterally directed sector to a second side of the ground based vehicle, (See ¶0050, two modems, A and B are operating on one side of the train, and two other modems, C and D, are operating on the opposite side of the train; four antennas are assigned to each modem; Figure 3b modems c and d covers the other side of the train; See ¶0023, pairs of antennas are provided on each side of the train, so that antennas are facing both lateral directions seen from the train direction of travel)
However, Karlsson fails to disclose the plurality of antennas are antennas arranged on planes of the ground based vehicle functioning as ground planes, isolating planes, or absorbing planes, wherein each plane extends in a height direction or a length direction of the ground based vehicle; wherein the second side is opposite to the first side.
Jamaly disclose the plurality of antennas are antennas arranged on planes of the ground based vehicle functioning as ground planes, isolating planes, or absorbing planes, (See ¶0017, The train 10 comprises a locomotive 15 and a number of coaches, of which coaches C1 and C2; See ¶0038, conductive roof may act as ground plate of the antennas A11, A21, A12, and A22; interpreted that each coach has conductive roof that acts as a plate with a plurality of antennas) wherein each plane extends in a height direction or a length direction of the ground based vehicle; (See ¶0017, The train 10 comprises a locomotive 15 and a number of coaches, of which coaches C1 and C2; See ¶0038, conductive roof may act as ground plate of the antennas A11, A21, A12, and A22; interpreted each roof on each coach is considered a ground plane that is extends in a height and length direction of the train) wherein the second side is opposite to the first side. (See ¶0020, the sets of antennas A1 and A2 are separated by distance d2, as illustrated by the distance d2 between antennas A12 and A22. Generally, the antennas of one set e.g. A1 are mounted on opposite sides of the vehicle with respect to those of the other set e.g. A2.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the router contains a plurality of modems with a plurality of antennas on the opposite sides of the train to include the roof the each train cart are conductive roofs which the antennas are attached too. The motivation to combine is fast, reliable, and cost efficient 4×4 MIMO communication link can be provided between devices operated by passengers within the vehicle and the stationary network of a mobile operator (See ¶0007).
Karlsson in view of Jamaly fails to disclose the planes being provided on sides a longitudinal beam extending in a length direction of the ground based vehicle and arranged on the roof of said ground based vehicle
Larsson discloses the planes being provided on sides of a longitudinal beam extending in a length direction of the ground based vehicle and arranged on the roof of said ground based vehicle (Figure 1, Shows antennas on the beam; See ¶0004, Mounting of antenna systems on a fleet of railway vehicles is a critical part of the installation; Today it is widespread practice to mount the antennas on a metal beam that in turn is mounted on the vehicle roof; interpreted the metal beam has segments and antennas are installed on the segments; each segment on the roof is considered a ground plane; See ¶0009, every project needs to design completely new drawings for the beam since the requirements most likely differ from earlier projects in terms of number of antennas etc., suitable placement)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Karlsson in view of Jamaly to include the antennas are installed on the beam mounted on the roof of the train. The motivation to combine is onboard vehicles require one or more roof-mounted antennas to acquire a sufficient level of service (See ¶0002).
Regarding claim 2, Karlsson fails to disclose the planes of the ground based vehicle are provided at exterior side walls.
Jamaly disclose the planes of the ground based vehicle are provided at exterior side walls. (See ¶0017, The train 10 comprises a locomotive 15 and a number of coaches, of which coaches C1 and C2; See ¶0038, The train roof 101 may typically be curved (or arched) or otherwise be of a convex shape; interpreted the curved roof is viewed as a side wall)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the router contains a plurality of modems with a plurality of antennas on the opposite sides of the train to include the roof the each train cart are conductive roofs which the antennas are attached too. The motivation to combine is fast, reliable, and cost efficient 4×4 MIMO communication link can be provided between devices operated by passengers within the vehicle and the stationary network of a mobile operator (See ¶0007).
Regarding claim 4, Karlsson disclose the antennas are cross-polarized, thereby simultaneously transmitting and receiving in two different polarizations. (See ¶0026, antenna system 11-1A may be configured to receive and transmit cross-polarized RF signals, i.e., receive and transmit two signals concurrently that are polarized differently, for example horizontally and vertically or at +/−45 degrees, respectively)
Regarding claim 5, Karlsson fails to disclose the antennas are provided with fixed antenna beam directions.
Jamaly discloses the antennas are provided with fixed antenna beam directions. (See ¶0021, two antennas A12, A22 configured with favourable reception/transmission areas directed to the front of the train 10; interpreted that antennas are fixed to the front direction of the train)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the router contains a plurality of modems with a plurality of antennas on the opposite sides of the train to include the roof the each train cart are conductive roofs which the antennas are attached too. The motivation to combine is fast, reliable, and cost efficient 4×4 MIMO communication link can be provided between devices operated by passengers within the vehicle and the stationary network of a mobile operator (See ¶0007).
Regarding claim 6, Karlsson fails to disclose the antennas are patch antennas with orthogonal polarizations.
Jamaly discloses the antennas are patch antennas with orthogonal polarizations. (See ¶0039, enable the received signals at the antennas A11 and A21 to be approximately orthogonal due to polarization diversity and thus uncorrelated; interpreted that the patch antennas with orthogonal polarization)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the router contains a plurality of modems with a plurality of antennas on the opposite sides of the train to include the roof the each train cart are conductive roofs which the antennas are attached too. The motivation to combine is fast, reliable, and cost efficient 4×4 MIMO communication link can be provided between devices operated by passengers within the vehicle and the stationary network of a mobile operator (See ¶0007).
Regarding claim 9, Karlsson fails to disclose at least two of the plurality of antennas are directed so that their antenna beams cover laterally directed sectors to the first side of the ground based vehicle; at least another two of the plurality of antennas are directed so that their antenna beams cover laterally directed sectors to the second side of the ground based vehicle; the second side is opposite to the first side; and the laterally directed sectors to the first side of the ground based vehicle and the laterally directed sectors to the second side of the ground based vehicle are at least mostly non-overlapping.
Jamaly discloses at least two of the plurality of antennas are directed so that their antenna beams cover laterally directed sectors to the first side of the ground based vehicle; (See ¶0021, antennas A12, A22 configured with favourable reception/transmission areas directed to the front of the train 10) at least another two of the plurality of antennas are directed so that their antenna beams cover laterally directed sectors to the second side of the ground based vehicle; (See ¶0021, two antennas A11, A21 configured with favourable reception and/or transmission areas or directivity directed to the back of the train 10.)  the second side is opposite to the first side; (See ¶0021, two antennas A12, A22 configured with favourable reception/transmission areas directed to the front of the train 10 and two antennas A11, A21 configured with favourable reception and/or transmission areas or directivity directed to the back of the train 10) and the laterally directed sectors to the first side of the ground based vehicle and the laterally directed sectors to the second side of the ground based vehicle are at least mostly non-overlapping. (See ¶0021, two antennas A12, A22 configured with favourable reception/transmission areas directed to the front of the train 10 and two antennas A11, A21 configured with favourable reception and/or transmission areas or directivity directed to the back of the train 10; interpreted that the first two antenna are toward the front of train and second set of antennas are at the back of the train so they considered non-overlapping)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the router contains a plurality of modems with a plurality of antennas on the opposite sides of the train to include the roof the each train cart are conductive roofs which the antennas are attached too. The motivation to combine is fast, reliable, and cost efficient 4×4 MIMO communication link can be provided between devices operated by passengers within the vehicle and the stationary network of a mobile operator (See ¶0007).
	Regarding claim 10, Karlsson fails to disclose the laterally directed sectors to the first side of the ground based vehicle and the laterally directed sectors to the second side of the ground based vehicle are non-overlapping.
Jamaly discloses the laterally directed sectors to the first side of the ground based vehicle and the laterally directed sectors to the second side of the ground based vehicle are non-overlapping. (See ¶0021, two antennas A12, A22 configured with favourable reception/transmission areas directed to the front of the train 10 and two antennas A11, A21 configured with favourable reception and/or transmission areas or directivity directed to the back of the train 10; interpreted that the first two antenna are toward the front of train and second set of antennas are at the back of the train so they considered non-overlapping)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the router contains a plurality of modems with a plurality of antennas on the opposite sides of the train to include the roof the each train cart are conductive roofs which the antennas are attached too. The motivation to combine is fast, reliable, and cost efficient 4×4 MIMO communication link can be provided between devices operated by passengers within the vehicle and the stationary network of a mobile operator (See ¶0007).
Regarding claim 11, Karlsson discloses the router comprises a plurality of modems for communication with at least one exterior mobile network. (See ¶0039, communication router 2 for receiving and transmitting data between an internal local area network (LAN) 3, and one or several external wide area networks (WANs); See ¶0041, The data communication router comprises a plurality of modems 21a-n)
Regarding claim 12, Karlsson discloses the router is connected to a plurality of modems for communication with at least one exterior mobile network. (See ¶0026, The router is preferably connected through a plurality of exterior mobile networks, which are simultaneously useable;
See ¶0048, several antennas, connected to different modems, are arranged along the side of the train, and pair wise connected; interpreted that the router is connected to the modems in order to connect to the exterior mobile network)
Regarding claim 13, Karlsson discloses the router comprises at least one modem for communication with the exterior mobile network; (See ¶0039, communication router 2 for receiving and transmitting data between an internal local area network (LAN) 3, and one or several external wide area networks (WANs); See ¶0041, The data communication router comprises a plurality of modems 21a-n) and the at least one modem is connectable to at least two of the plurality of antennas to enable a multiple input multiple output (MIMO) communication. (See ¶0019, This makes it possible to provide adequate separation of the antennas, e.g. for use in MIMO or other multiple antenna technologies.)
Regarding claim 14, Karlsson discloses the router comprises a plurality of modems for communication with the exterior mobile; (See ¶0039, communication router 2 for receiving and transmitting data between an internal local area network (LAN) 3, and one or several external wide area networks (WANs); See ¶0041, The data communication router comprises a plurality of modems 21a-n) and each of the plurality of modems connects to at least two of the plurality of antennas to enable a multiple input multiple output (MIMO) communication. (see ¶0049, four antennas on each side assigned to each modem and see ¶0019, antennas, e.g. for use in MIMO or other multiple antenna technologies.)
Regarding claim 15, Karlsson discloses the ground based vehicle is a train. (See ¶0010, there is provided a wireless communication system for a train)
Regarding claim 17, Karlsson in view of Jamaly fails to disclose the planes of the longitudinal beam are made of metal or are metallized.
Larrson discloses the planes of the longitudinal beam are made of metal or are metallized. (See ¶0004, Today it is widespread practice to mount the antennas on a metal beam that in turn is mounted on the vehicle roof; interpreted the metal beam has ground planes.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Karlsson in view of Jamaly to include the antennas are installed on the beam mounted on the roof of the train. The motivation to combine is onboard vehicles require one or more roof-mounted antennas to acquire a sufficient level of service (See ¶0002).
Regarding claim 18, Karlsson in view of Jamaly fails to disclose the longitudinal beam has a height in the range of 10-25 cm, and a length in the range of 50-200 cm.
Larrson discloses the longitudinal beam has a height in the range of 10-25 cm, (See ¶0029, a height in the range 5-10 cm, preferably about 10 cm) and a length in the range of 50-200 cm. (See ¶0021, the beam segment has a length in the range 1 to 3 metres, preferably about 2 meters)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Karlsson in view of Jamaly to include the antennas are installed on the beam mounted on the roof of the train. The motivation to combine is onboard vehicles require one or more roof-mounted antennas to acquire a sufficient level of service (See ¶0002).
Regarding claim 19, Karlsson in view of Jamaly fails to disclose the beam is in electrically conductive contact with the roof of the vehicle.
Larrson discloses the beam is in electrically conductive contact with the roof of the vehicle. (See ¶0004, Today it is widespread practice to mount the antennas on a metal beam that in turn is mounted on the vehicle roof; See ¶0030, ¶0033, The side portions 20b each have a flange 20c including a through-going hole 23 for fastening the leg member 20 to the vehicle roof by means of bolts)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Karlsson in view of Jamaly to include the antennas are installed on the beam mounted on the roof of the train. The motivation to combine is onboard vehicles require one or more roof-mounted antennas to acquire a sufficient level of service (See ¶0002).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson in view of Jamaly, Larsson and, further in view of Ofek et al. (Pub. No. US 2004/0196834 A1; hereinafter Ofek).
Regarding claim 7, Karlsson in view of Jamaly and Larsson fails to disclose the antennas have steerable antenna beams. 
Ofek discloses the antennas have steerable antenna beams. (See ¶0163, selected ones of the antenna sectors are electro-mechanically steered antennas. The electro-mechanically steered antennas cover a predefined range in at least one of: two dimensional space and three-dimensional space)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Karlsson in view of Jamaly to include the antennas could be steerable antenna beams. The motivation to combine is antenna steered by an electromechanical device in the direction that ensures maximal quality of the incoming signal (See ¶0013).
 	Regarding claim 8, Karlsson in view of Jamaly and Larsson fails to disclose the antennas are phased array antennas.
	Ofek discloses the antennas are phased array antennas. (See ¶0277, A phased array antenna is an array antenna in which phases shifts can be applied to the signals received or transmitted from individual elements in such a way that the antenna can be electrically steered.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Karlsson in view of Jamaly to include the antennas could be steerable antenna beams. The motivation to combine is antenna steered by an electromechanical device in the direction that ensures maximal quality of the incoming signal (See ¶0013).
Response to Arguments
Applicant's arguments filed toward claims 1 and 16 have been fully considered but they are not persuasive. Applicant argues Larsson does not disclose that the planes, on which the antennas are arranged, are arraigned on the sides of a longitudinal beam extending in a length direction of the ground based vehicle and arranged on the roof of said ground based vehicle. Examiner respectfully disagrees with applicant. Jamaly discloses the antennas can be located on opposite sides of the vehicle. Karisson in view of Jamaly fails to disclose there is metallic beam with ground planes in the length of the vehicle on the roof. Larsson discloses there is a metallic beam on the length of the vehicle on the roof that holds antennas. Further, Larsson discloses “Different projects can have their own requirements on the optimal number of antennas. Every project needs to design completely new drawings for the beam since the requirements most likely differ from earlier projects in terms of vehicle types, the number of antennas, suitable placement. See ¶0009” Suitable placement of the antennas on the beam.
Further, applicant argues the design of the beam proposed by Larsson is unsuitable for arranging antennas on the side thereof. Examiner respectfully disagrees with applicant. Larsson discloses See ¶0009, Every project needs to design completely new drawings for the beam since the requirements most likely differ from earlier projects.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Molex et al. (WO 2020/006127 A1)- Telecommunication control unit (TCU) and an antenna assembly mounted along opposite interior and exterior sides of a flat depression or recessed portion of a vehicle roof. [0008] FIG. 3 is an upper perspective view of a support structure ( e.g ., a mounting bracket, a metal plate, etc.) coupled to a TCU box or cover according to an exemplary embodiment in which the support structure defines a top surface for the TCU that will follow, match, and/or correspond with a contour of a vehicle roof.
Jellum et al. (Patent No. US 5,712,645)- The antenna may also include metal traces adapted to ground the antenna (thereby eliminating the need to ground the antenna to a metallic portion of the vehicle such as the roof, space frame, or battery). To enhance environmental resistance of the antenna, the surface on which the metal traces are located may further include a primer on which at least a portion of the metal traces are located. Preferred materials for the metal traces include metal alloys (e.g., Inconel).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/               Primary Examiner, Art Unit 2472